Citation Nr: 0828529	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-28 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a medial meniscus 
tear of the right knee, to include as secondary to a service-
connected disability.  

2.  Entitlement to service connection for a herniated disc at 
the L5-S1 level, to include as secondary to a service-
connected disability.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for a lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1977 to August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

The veteran was scheduled for a hearing in December 2007.  He 
failed to report to this hearing, and it was rescheduled for 
July 2008 upon a showing of good cause for failing to report.  
In May 2008, VA received a request to postpone the July 2008 
hearing.  This request was denied by the Board in July 2008.  
After notice of this decision was sent to the veteran in July 
2008, the Board received a letter from the veteran requesting 
the cancellation of his hearing before the Board.  Under 
these circumstances, the veteran's hearing request is deemed 
withdrawn.  

As a final introductory matter, the Board received a letter 
from the veteran in July 2008 asking VA to obtain VA medical 
records from Tampa, Florida from before, and after, the 
veteran's April 2006 back surgery.  Upon review of the record 
of evidence, it appears that the claims file already contains 
all of the medical evidence the veteran is requesting in this 
letter.  Therefore, no further action will be taken on the 
veteran's May 2008 request, as any additional evidence would 
be duplicative.  


FINDINGS OF FACT

1.  A medial meniscus tear of the right knee is not 
etiologically related to service or to a service-connected 
disease or injury.  

2.  A herniated disc at the L5-S1 level is not etiologically 
related to service or to a service-connected disease or 
injury.  

3.  The veteran's service connected lumbar strain is 
manifested by a limitation of motion which is moderate and no 
more than moderate, with forward flexion to 60 degrees, 
extension was to 20 degrees, right and left lateral flexion 
to 20 degrees, and right and left lateral rotation to 20 
degrees.  The veteran's combined thoracolumbar range of 
motion is 160 degrees.


CONCLUSIONS OF LAW

1.  A medial meniscus tear of the right knee was not incurred 
in or aggravated by service, nor is it proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

2.  A herniated disc at the L5-S1 level was not incurred in 
or aggravated by service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

3.  The criteria for a disability evaluation of 20 percent, 
and no more, for a lumbar spine disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293, 5295 
(effective prior to September 26, 2003); 5237 (effective 
September 26, 2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify 

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, with respect to the veteran's service connection 
claims, the duty to notify was satisfied by way of letters 
sent to the veteran in April 2003 and August 2004 that fully 
addressed all notice elements.  They were also sent prior to 
the initial RO decisions on their respective contents.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  They also notified the veteran on 
what was required to establish a claim of secondary service 
connection.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal until March 2006.  However, there is 
no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claims for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, the notice letter was sufficient to inform a 
reasonable person what was needed to support the claim.  
Also, the veteran demonstrated actual knowledge of what was 
necessary to support his claim for an increased rating.  His 
letter of July 2006, along with statements to examiners and 
other correspondence have demonstrated actual knowledge of 
the criteria for a higher rating.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examinations in September 2006, September 2004, April 2003, 
and June 2002.  VA has obtained these records as well as the 
records of the veteran's outpatient treatment with VA.  
Significantly, neither the appellant nor his representative 
has identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection Claims

Relevant Laws and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2007); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Service Connection for a Medial Meniscus Tear 

The veteran contends that he should be service connected for 
a tear of the medial meniscus of his right knee, which he 
claims to be secondary to the service-connected residuals of 
a right fifth metatarsal fracture.  However, upon review of 
the evidence, the Board finds that the veteran's right knee 
disorder is neither related to his service-connected right 
foot disability, nor to his military service.  

On a VA spine examination, in June 2002, it was noted that 
chronic strains to the lumbosacral spine and the right knee 
were more likely than not related to the limping from the 
veteran's right foot disability.  It is significant that the 
examiner related a strain, and not a torn meniscus, to the 
service-connected foot disorder.  Moreover the only knee 
finding was that the veteran had a knee brace.  There were 
limited foot findings, tenderness and limping, and no actual 
knee findings to support a diagnosis or an opinion.  
Therefore, the Board does not find this examination to be 
particularly persuasive as it relates to the cause of the 
torn medial meniscus.  

In April 2003, the veteran was afforded VA examination 
specifically for his right knee.  According to the VA 
examiner, the veteran stated that his right knee started 
bothering him approximately six years before the date of this 
examination.  In conjunction with examining the veteran, the 
VA examiner reviewed January 2003 magnetic resonance imaging 
(MRI) of the veteran's right knee.  The examiner noted that 
the veteran was found to have posteromedial meniscal tear 
associated with a moderate amount of joint effusion.  The 
examiner concluded that the medial meniscus tear of the right 
knee could not be related to the veteran's right fifth 
metatarsal disability without resorting to speculation.  

Finally, the veteran was afforded a VA examination in 
September 2006.  The examiner was asked to provide an opinion 
as to whether the meniscus tear of the veteran's right knee 
was related to his fractured metatarsal.  According to the 
examiner, the veteran's right fifth metatarsal fracture did 
not cause the torn meniscus of the veteran's right knee.  The 
examiner explained that a 5th metatarsal fracture does not 
cause a torn meniscus some 25 years later.  

In this case, the most recent VA examinations of April 2003 
and September 2006 form a preponderance of evidence because 
those examinations were more thorough than that of June 2002, 
and also provide clearer explanations.  Based on the medical 
evidence above, the Board finds that a grant of secondary 
service connection is not warranted.  However, while the 
veteran asserts that his right knee disability should be 
service-connected as secondary to his service-connected right 
fifth metatarsal disability, the Board will also consider the 
veteran's claim on a direct basis to afford him all possible 
avenues of entitlement.  

As previously noted, in order for a claim to be granted on a 
direct basis, there must be competent evidence of current 
disability (established by medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (established 
by lay or medical evidence); and of a nexus between the in-
service injury or disease and the current disability 
(established by medical evidence).  See generally, Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom.; 
Epps v. West, 18 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.

According to the veteran's June 1980 separation examination, 
the veteran's lower extremities were found to be "normal" 
upon separation.  The examiner did note the presence of a 
poorly healed fracture at the base of the fifth metatarsal of 
the right foot, and the veteran noted that he had an injured 
left knee from before his enlistment with the military.  In 
the report of medical history filled out by the veteran, the 
veteran indicated that he was in "good health," and did not 
now, nor had he ever, suffered from bone, joint or other 
deformity.  According to the veteran's October 1976 
enlistment examination, the veteran injured his left knee 
playing football some three years earlier.  There is no 
mention of an injury to the veteran's right knee.

Additionally, review of all of the veteran's service medical 
records reveal that the veteran never complained of, or 
sought treatment for, pain in the right knee.  As such, the 
Board finds that the veteran did not sustain an injury to the 
right knee during his military service.  

According to the veteran's April 2003 VA examination, the 
veteran started having problems with his knee approximately 6 
years prior to the date of examination.  That would be 
approximately April 1997 - or nearly 17 years after the 
veteran's separation from service in August 1980.  Evidence 
of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Finally, upon review of the veteran's VA examinations and 
outpatient treatment, there is no indication that the 
veteran's current right knee disorder is related to the 
veteran's military service.  No examiner has opined that the 
veteran's right knee disorder was either incurred in or 
aggravated by military service.  

While the veteran may feel that his service-connected 
disabilities caused his right knee disorder, as a lay 
witness, he does not have the training and experience to make 
that determination.  The medical evidence here outweighs the 
veteran's claim by a wide margin and provides a preponderance 
of evidence against service connection for the right knee 
disorder.  Since the preponderance of the evidence is against 
the claim, the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable.  The veteran's claim of 
entitlement to service connection for a right knee disorder, 
to include as secondary to the residuals of the veteran's 
service-connected right fifth metatarsal fracture, must be 
denied.

Service Connection for Disc Herniation at L5-S1 

VA received the veteran's claim of service connection for a 
lumbar disc herniation at the L5-S1 level, to include as 
secondary to the veteran's service-connected residuals of a 
fracture of the fifth metatarsal, in July 2004.  The Board 
has considered the veteran's claim, but upon review of the 
record, the claim must regrettably be denied.  

In April 2003, an MRI of the veteran's lumbar spine revealed 
a moderate sized central disc herniation at the L5-S1 level.  
This herniation was noted to be causing a moderate concave 
deformity of the anterior surface of the thecal sac.  In 
September 2004, the veteran underwent VA examination for his 
spine.  The examiner concluded that the disc herniation at 
the L5-S1 level could not be related to the veteran's 
service-connected lumbosacral strain without resorting to 
speculation.  

In October 2004, the veteran underwent further VA spinal 
examination.  According to the examiner, any relationship 
found between the veteran's disc herniation and the in-
service right foot injury would be speculation.  The examiner 
did note that "theoretically," there could be an altered 
gait that would increase the risk of a herniated disc.  
However, according to the examiner, there is neither evidence 
in the literature nor any evidence in this case that would 
support that theory without resorting to speculation.  

In April 2006 the veteran underwent an operation to perform 
an L5-S1 micro-discectomy.  According to the operation 
report, there were no complications during the operation.  A 
follow-up note dated May 2006 shows that the surgical wound 
had healed "perfectly."  However, according to another May 
2006 treatment record, an MRI performed post-surgery showed a 
retained disc fragment at the L5-S1 level.  
The veteran's last VA examination was in September 2006.  The 
examination was specifically for the veteran's intervertebral 
disc syndrome, or herniated disc of the L5-S1 level.  
According to the VA examiner, the veteran's herniated disc is 
not a result of the veteran's in-service fifth metatarsal 
fracture.  The VA examiner did not link it to the veteran's 
service-connected lumbar strain either.  He explained that 
the fifth metatarsal fracture would not cause a herniated 
nucleus pulposus 25 years later.  

Therefore, the preponderance of the evidence establishes that 
the veteran's herniated disc at the L5-S1 level is not 
secondary to either the veteran's service-connected lumbar 
strain or the residuals of a fracture of the fifth right 
metatarsal.  While the veteran asserts that his herniated 
disc at the L5-S1 level should be service-connected as 
secondary to his service-connected right fifth metatarsal 
disability, the Board will also consider the veteran's claim 
on a direct basis to afford him all possible avenues of 
entitlement.  

A review of the veteran's service medical records establishes 
that the veteran did not suffer from a herniated disc, or any 
back injury, during his military service.  In the veteran's 
June 1980 separation examination, the veteran's spine was 
indicated to be "normal."  Additionally, in the report of 
medical history filled out by the veteran as part of this 
examination, the veteran indicated that he did not, nor had 
he ever, suffered from recurrent back pain or bone, joint, or 
other deformity.  According to the veteran, he was in "good 
health" at the time of separation from the military.  

According to a February 1981 VA examination, the veteran's 
posture and gait were normal and his spine was straight with 
no impairment.  Additionally, the veteran was afforded VA 
examination of his feet in March 1999, and no mention of back 
pain was made during this examination.  A February 2002 
physical therapy consultation note mentions that the veteran 
had a history of low back pain for only five to six years, 
which would indicate an onset in 1996 or 1997, 16 or 17 years 
after the veteran completed his active service.  As noted 
above, evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson, at 1333.  

Once again the medical evidence, including the examination 
for separation from service, the February 1981 VA 
examination, and recent examinations combine with the passage 
of many years without any competent documentation of disc 
manifestations to form a preponderance of evidence which 
overwhelms the veteran's clam.  Since the preponderance of 
the evidence is against the claim, the provisions of 
38 U.S.C. § 5107(b) regarding reasonable doubt are not 
applicable.  The veteran's claim of entitlement to service 
connection for a herniated disc at the L5-S1 level, to 
include as secondary to the veteran's service-connected 
residuals of a fracture to the right fifth metatarsal, must 
be denied.

Increased Rating for a Service-Connected Lumbar Strain

Relevant Laws and Regulations 

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  As is the case 
here, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2007).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent rating is warranted 
for slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is assigned for moderate limitation of 
motion of the lumbar spine.  The highest rating allowable 
pursuant to this Diagnostic Code, 40 percent, will be awarded 
upon evidence of severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10 
percent rating is assigned when there is characteristic pain 
on motion.  A 20 percent evaluation requires evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  The 
highest rating allowable under this Diagnostic Code, 40 
percent, will be awarded with evidence of a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height will be rated 
as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

38 C.F.R. § 4.71a, Codes 5235-5243 (2007).  

Facts and Analysis

In June 2002, the veteran was granted service connection for 
a lumbosacral strain.  The veteran was assigned a disability 
evaluation of 10 percent under Diagnostic Code 5295, 
effective February 12, 2002.  The veteran is now rated under 
Diagnostic Code 5237, as the diagnostic codes pertaining to 
spinal injuries were amended on September 26, 2003.  

A June 2002 VA examination notes the veteran to have flexion 
to 80 degrees, extension to 10 degrees, right and left 
lateral flexion to 25 degrees, and right and left rotation of 
25 degrees, with consideration of pain and fatigue.  The 
veteran was noted to have a limp, and the veteran reported 
wearing a back brace and using a cane.  The veteran also 
reported having a problem with flare-ups with increased 
activity, standing, and walking.  The examiner found 
tenderness at the L3/4/5 level.  The examiner also assigned a 
diagnosis of degenerative joint disease of the thoracic 
spine.  

In April 2003, an MRI of the veteran's lumbar spine was 
taken.  The MRI revealed minimal scoliotic curvature of the 
spine.  A moderate concave deformity of the anterior surface 
of the thecal sac was also noted, as well as moderate disc 
extrusion at the L5-S1 level.  The physician interpreting the 
MRI concluded that the curvature was the result of the 
veteran's herniated disc.  

In September 2004, the veteran was afforded an additional VA 
examination.  Range of motion of the lumbar spine was 
measured, and flexion went to 75 degrees, extension went to 
10 degrees, right and left lateral flexion went to 20 
degrees, and right and left rotation went to 15 degrees.  The 
veteran complained of pain throughout the entire ranges of 
motion.  The examiner estimated that upon flare-up, the 
veteran's range of motion is reduced by an additional 25 
percent.  The veteran complained of back spasms, and noted 
that he used a Velcro brace during the day.  The veteran also 
noted that he used a cane, but stated that it was mostly for 
his knee disorder.  No incapacitating episodes were noted, 
aside from four days of bed rest prescribed by the veteran's 
doctor "less than a year ago" from the date of examination.  

The veteran's spine was operated on in April 2006.  According 
to the operation report, the procedure was a right-sided L5-
S1 micro-discectomy due to a centrally located disc 
herniation, and there is no indication that this operation is 
related to the veteran's service-connected lumbar strain.  
The veteran is not service connected for disk herniation at 
the L5-S1 level.  In May 2006, outpatient treatment records 
note that the veteran did not get the desired relief after 
this surgery, and he was now in severe pain.  According to 
the September 2006 VA examiner, the veteran's pain was due to 
a retained disc fragment, which was a recognized complication 
of this type of surgery.  

In September 2006, the veteran was again afforded a VA 
examination, and range of motion measurements were taken for 
the veteran's thoracolumbar spine.  Flexion was measured to 
70 degrees with pain beginning at 60 degrees, extension was 
to 20 degrees with pain, right and left lateral flexion were 
to 30 degrees with pain at 20 degrees, right lateral rotation 
was to 25 degrees with pain at 20 degrees, and left lateral 
rotation was to 20 degrees with pain.  The veteran's combined 
thoracolumbar range of motion was 185 degrees.  No additional 
loss of range of motion was found on repetitive use.  The 
examiner noted that there was poor effort on range of motion 
testing and poor cooperation with the examination overall.  
The examiner also noted that the veteran did not suffer from 
any incapacitating episodes in the last 12 months, he did use 
a cane and a wheelchair for assistance ambulating, and he 
experienced tenderness and pain on motion.  

The June 2002 VA examination is less than clear as to the 
impact of pain and fatigue.  On the September 2004 VA 
examination, the examiner expressed the opinion that flare-
ups would reduce the range of motion by 25 percent.  Since 
flexion went to 75 degrees, a 25 percent reduction would be 
to approximately 56 degrees.  On the September 2006 VA 
examination, the veteran had pain at 60 degrees on both 
passive and active flexion of the spine.  Pain must be 
considered as a factor that limits motion.  38 C.F.R. 
§ 4.45(f) (2007).  Thus, the range of flexion must be 
considered to be 60 degrees.  This just meets, and certainly 
does not exceed the new criteria for a 20 percent rating.  
When the Board considers the earlier findings, and resolves 
reasonable doubt in the veteran's favor, we find that a 20 
percent rating is appropriate from the date that service 
connection was granted.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that at no time has 
the service-connected disability approximated the criteria 
for a rating in excess of 20 percent.  

The Board has also considered whether the veteran is entitled 
to a higher disability rating under any additional diagnostic 
codes that existed prior to September 26, 2003, that 
potentially relate to impairment of the lumbar spine.  
However, the Board finds that there are no other diagnostic 
codes that would provide a more favorable outcome for the 
veteran.  For example, Diagnostic Code 5285 applies when 
there are residuals of vertebral fracture and Diagnostic 
Codes 5287 through 5289 apply when there is ankylosis of the 
spine.  

Additionally, the Board has considered whether a remand for 
the application of an extra-schedular evaluation under 38 
C.F.R. § 3.321 is warranted.  While the veteran has described 
significant effects on his employment and daily life, the 
evidence does not reflect that the veteran's service-
connected lumbar strain caused marked interference with 
employment (beyond that already considered in the assigned 
disability evaluation), or necessitated any frequent periods 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, a 
remand to the RO for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 is not necessary.  


ORDER

Service connection for a medial meniscus tear of the right 
knee, to include as secondary to a service-connected 
disability, is denied.  

Service connection for a herniated disc at the L5-S1 level, 
to include as secondary to a service-connected disability, is 
denied.  

An increased disability evaluation to 20 percent for a 
service-connected lumbosacral strain is granted subject to 
the law and regulations governing the payment of monetary 
awards.  



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


